DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Status
Claims 1-7 and 12 have been amended.
Claims 8-11 were previously withdrawn and have been canceled by Examiner’s Amendment, as set forth below.
Claims 1-7 and 12 are pending and allowable, as set forth below.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims
Claims 8-11 are cancelled.



Response to Arguments
Applicant’s arguments, filed 8/13/2021, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive, in view of the accompanying amendments.  The rejection under 35 USC 112(b) has been withdrawn.

Applicant’s arguments with respect to the rejection under 35 USC 101 have been fully considered and are persuasive, in view of the accompanying amendments.  The rejection under 35 USC 101 has been withdrawn.

Allowable Subject Matter
Claims 1-7 and 12 are allowable over the prior art.  The following is a statement of reasons for indicating allowable subject matter:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

Claim 1:
retrieve a plurality of topics in the designated area and a correlation rule, based on probe information, among the plurality of topics from the navigation server storage device, wherein the probe information represents a time series of a position of the navigation client or factors affecting running of a vehicle detected in the navigation client;

The most germane prior art made of record includes Knobel et al. (U.S. Pre-Grant Publication No. 2014/0142842) (“Knobel”).
	
While Knobel discloses some of the limitations as claimed in claim 1, Knobel does not disclose retrieve a plurality of topics in the designated area and a correlation rule, based on probe information, among the plurality of topics from the navigation server storage device, wherein the probe information represents a time series of a position of the navigation client or factors affecting running of a vehicle detected in the navigation client.
Knobel teaches a navigation method, coordinates and additional information concerning several places, so-called places of interest including a navigation server storage device, a first arithmetic processing element configured to recognize a designated area, generate guide information, and a second server arithmetic processing element configured to assist by transmitting a plurality of topics (see Knobel, Fig 2, 6; para [0016], [0021], [0023], [0033], [0056], [0060]).  However, Knobel fails to teach retrieve a plurality of topics in the designated area and a correlation rule, based on probe information, among the plurality of topics from the navigation server storage device, wherein the probe information represents a time series of a position of the navigation client or factors affecting running of a vehicle detected in the navigation client, as is required by the claims.

Additionally, PTO 892-U, the NPL article “A Multiple-Mode Mobile Location-Based Information Retieve System," discloses dynamic location-based services and increasing the accuracy of information retrieved.  Although the article discusses utilizing dynamic recommendation information and collaborative value-added data, the article fails to contemplate the specific limitations of retrieve a plurality of topics in the designated area and a correlation rule, based on probe information, among the plurality of topics from the navigation server storage device, wherein the probe information represents a time series of a position of the navigation client or factors affecting running of a vehicle detected in the navigation client, as is required by the claim.  Therefore the cited NPL article does not render the claimed invention novel or non-obvious.

Lastly, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached at 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684